*1117Appeal from a judgment of the Wyoming County Court (Mark H. Dadd, J.), rendered October 30, 2003. The judgment convicted defendant, upon a jury verdict, of sodomy in the second degree (three counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of three counts of sodomy in the second degree (Penal Law former § 130.45). Contrary to defendant’s contention, County Court properly admitted the victim’s testimony relating to charges of sexual abuse against defendant that had been dismissed. That testimony “ ‘was inextricably interwoven with the evidence of the charged crime, it was necessary to comprehend that evidence . . . and its probative worth exceeded its prejudicial effect’ ” (People v Pepe, 259 AD2d 949, 950 [1999], lv denied 93 NY2d 1024 [1999], quoting People v Stephens, 181 AD2d 996, 997 [1992], lv denied 80 NY2d 934 [1992]). The sentence is not unduly harsh or severe. Present— Kehoe, J.P., Martoche, Pine, Lawton and Hayes, JJ.